Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed on July 26, 2021.
Claim 4 is canceled.
Claims 11-14 are withdrawn.
Claim 1 is amended.
Claims 1-3 and 5-10 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagelqvist et al. (US Pub. No. 2014/0215973 A1, herein, Hagelqvist) in view of Ickert (US Pub. No. 2012/0013138 A1) and in further view of Larsson et al. (US Pub. No. 2015/0121815 A1, herein, Larsson).
Regarding claim 1, Hagelqvist discloses a lidding machine (1 – Fig. 1) for locking one or more lids (17 – Fig. 5A) with the open top (“an upper part of the container”) of a container (2), the one or more lids and corresponding container having outwardly extending rim portions that are formed in complementary cross-sections to enable the rim portions of the one or more lids and corresponding container to lock with each other (“the container 2 where the lid 17 is to be fastened”) (Para [0065]), the lidding machine comprising: 
5, 6, 8, 10, 14, 23) for conveying containers (2) (Fig. 2); 
a set of jaws (11a, 11b, 13a, 13b) positioned at opposite sides respectively of the conveyor (Figs. 2 and 4A) the jaws being arranged to move towards each other over the conveyor (Para [0060]) and upwards away from the conveyor (10) thereby to lift (“and lifting” – Para [0062]) one or more containers off the conveyor and urge the/or each container into engagement with a respective lid positioned over the conveyor (Figs. 4A-4D); 
a lid magazine (7) for storing lids (17) (Fig. 2); 
a picking head (24, 28, 29) for supporting one or more lids over the conveyor (Fig. 5A), the picking head being mounted to a picking head support (30), the picking head support (30) being mounted for rotation about an axis (See rotational arrow in Fig. 5A) substantially parallel to a direction of travel of the conveyor enabling the picking head to be moved between a first position (Fig. 5A) where the picking head can pick one or more lids from the lid magazine and a second position (Fig. 5B) where the picking head can support one or more lids above the conveyor enabling containers and lids to be urged together (Para [0068], [0070]-[0071]);
wherein the picking head support rotates through less than 150 degrees in order to move the picking head between its first and second positions (See Figs. 5A and 5B). 
Hagelqvist does not expressly disclose that the jaws have a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container.
5, 6 – Figs. 4a-4c) having a jaw plate (10) with an upper surface and edges (11) that extend upwardly from the upper surface of the jaw plate to engage (Figs. 4b-4c) into the formed rim portion (12) of a container (9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the jaws of the lidding machine disclosed by Hagelqvist with a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container as taught by Ickert in order to further secure the container within the jaws and prevent any damage to the container during operation.
Hagelqvist also does not expressly disclose the picking head comprises a plate having a surface and one or more engagement walls extending from the plate surface, the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids above a corresponding container.
Larsson teaches a picking head (3) comprising a plate having a surface and one or more engagement walls extending from the plate surface (See Fig. 3 annotated below), the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids (5) above a corresponding container (6) (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of the lidding machine disclosed by Hagelqvist so that the picking head comprises a plate having a surface and one or more engagement walls extending from the plate surface, 


    PNG
    media_image1.png
    387
    400
    media_image1.png
    Greyscale

Hagelqvist, Fig. 4A

    PNG
    media_image2.png
    544
    730
    media_image2.png
    Greyscale

Larsson, Fig. 3

Regarding claim 2, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein opposed edges of each jaw comprise one or more recesses (Hagelqvist, 20) arranged to fit around part of a container to be handled by the machine (Hagelqvist, Fig. 4D).

Regarding claim 3, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein opposed edges of each jaw comprise part circular and/or part rectangular recesses (Hagelqvist, 20 – Fig. 4D).

Regarding claim 5, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the jaws are substantial mirror opposites of each other (Hagelqvist, 11a, 13a, and 11b, 13b, respectively).

Regarding claim 6, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the jaws are each slidably mounted to each other enabling them to move towards and away from each other (See arrows in Hagelqvist, Figs. 4A and 4C, Para [0060]-[0062]).

Regarding claim 7, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the jaws are mounted to a structure operative to raise and lower the jaws relative to the conveyor (Hagelqvist, Para [0062]).

Regarding claim 8, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the one or more engagement walls of the picking head (Hagelqvist, 3 – Fig. 3) comprises reduced thickness formations (“a vacuum cup or holding clips”) for engaging into the formed rim portion of one or more lids (Hagelqvist, Para [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of the lidding machine disclosed by Hagelqvist so that the picking head may move perpendicular to the axis of rotation of the picking head support as taught by Larsson in 

Regarding claim 9, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the picking head support rotates through less than 140 degrees in order to move the picking head between its first and second positions (Hagelqvist, See Figs. 5A and 5B).

Regarding claim 10, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the picking head is moveably mounted to the picking head support (“the second rod 29 rotates” – Hagelqvist, Para [0071]) so that the picking head (Larsson, 3 – Fig. 3) may move (Larsson, at 4e) perpendicular to the axis of rotation (“the lid with the glue is pushed down onto the container” – Larsson, Para [0041]) of the picking head support (Larsson, 7 – Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of the lidding machine disclosed by Hagelqvist so that the picking head may move perpendicular to the axis of rotation of the picking head support as taught by Larsson in order to further ensure that the lid is completely separated from the picking head during application onto the container.

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Examiner relies on the combination of Hagelqvist in view of Ickert and in further view of Larsson to teach the claimed invention. Specifically, examiner relies on Ickert and Larsson to teach the newly amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






August 11, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731